UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7201



RICKY A. WALKER,

                                              Plaintiff - Appellant,

          versus


SECRETARY OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; OFFICER WILSON; HOWARD JOHNSON,
Officer; A. FLETCHER; JON GALLEY, Warden;
ADJUSTMENT HEARING OFFICER NASTRIC,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
02101-AMD)


Submitted:   January 17, 2008             Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky A. Walker, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky   A.   Walker   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.            Walker v.

Sec’y of Pub. Safety, No. 1:06-cv-02101-AMD (D. Md. June 22, 2007).

We deny Walker’s motions for transcript at government expense and

for production of documents.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -